Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about August 22, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she had committed acts that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility.
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing her on probation. The court adopted the least restrictive dispositional alternative consistent with appellant’s needs and those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Although, like the appellant in Matter of Tyttus D. (107 AD3d 404 [1st Dept 2013]), this was the appellant’s first interaction with the juvenile justice system, here, unlike Tyttus D., the appellant neither expressed remorse nor demonstrated any insight into the wrongfulness of *606her conduct. During this assault, appellant encouraged her accomplice to hit the victim. Although the victim attempted to defend herself, after the exchange of several punches, the accomplice pulled the victim to the ground by her hair. As the victim tried to stand up, and the accomplice continued to hold her by the hair, appellant, while wearing hard toed boots, kicked the fallen victim twice in the head. Appellant’s poor school attendance (39 absences and 21 latenesses), which her mother thought satisfactory, and other behavioral issues were additional reasons to impose a period of probationary supervision rather than an adjournment in contemplation of dismissal. Concur— Gonzalez, P.J., Renwick, DeGrasse, Manzanet-Daniels and Feinman, JJ.